Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-42 are pending.
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,537,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘805.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al (US Pub. No. 2012/0290946), hereafter “Schrock,” in view iOS 7 (“How to Flag, Forward, Move and Delete .

 As to claim 21, Schrock discloses a method comprising: 
detecting, at a computer device, a gesture input corresponding to an action to be performed on at least one message for a user, wherein the gesture input includes a hold portion and a transverse portion (Abstract and [0091]; “a drag” reading on “a gesture input”); 
analyzing, by the computer device, the gesture input to identify the action to be performed on the at least one message, wherein the action to be performed is identified based on a length and a direction associated with the transverse portion ([0091]).
However, Schrock does not explicitly disclose displaying, by the computer device, based on the analyzing, one or more selectable options related to the action, the one or more selectable options unique to the length and the direction associated with the action’s transverse portion. 
But, iOS7 discloses displaying, by the computer device, based on the analyzing, one or more selectable options related to the action, the one or more selectable options unique to the length and the direction associated with the action’s transverse portion (page 2, “1. Email Options - Open the Mail app and go to the Inbox. Next, swipe right to left across an email using your fingertip. You’ll see it slide to the left and reveal two buttons underneath: More and Trash. It might be stating the obvious, but by tapping the Trash button you can instantly move the message to the Trash folder.” That is, by swiping right to left (which has a particular length and direction) a list of options are displayed). 

However, the combination of Schrock and iOS7 does not explicitly disclose detecting by the computer device, a second gesture input in the direction, the second gesture input corresponding to a second action to be performed on a second message for the user, wherein the second gesture input comprises a second hold portion and a second transverse portion;
analyzing, by the computer device, the second gesture input to identify the second action to be performed on the second message, wherein the second action to be performed is identified based on a second length and the direction associated with the second transverse portion; and
displaying, by the computer device, based on the analyzing, one or more second selectable options related to the second action, the one or more second selectable options unique to the second length and the direction associated with the second action’s transverse portion.
That is, the combination of Schrock and iOS7 suggests a single gesture input with a unique length and direction to bring up menu, not a second gesture input with a second length to bring up second selectable options.
But, Sundararajan discloses detecting by the computer device, a second gesture input in the direction, the second gesture input corresponding to a second action to be performed on a second message for the user, wherein the second gesture input comprises a second hold portion and a second transverse portion ([0045], custom gestures can be created (i.e. “first” and “second” inputs) that have differing hold and transverse portions; see [0031], particularly, “Touchscreen device driver 210 translates raw inputs related to a user interaction with the 
analyzing, by the computer device, the second gesture input to identify the second action to be performed on the second message, wherein the second action to be performed is identified based on a second length and the direction associated with the second transverse portion ([0045], custom gestures can be created (i.e. “first” and “second” inputs) that have differing lengths and directions; see [0031], particularly, “Touchscreen device driver 210 translates raw inputs related to a user interaction with the touchscreen (e.g. location of the touch interaction, number of simultaneous touch points, touch pressure, and such) into a raw data stream that may be interpreted by core module 220.”; further, [0034] gives various examples of customs gestures); and
displaying, by the computer device, based on the analyzing, one or more second selectable options related to the second action, the one or more second selectable options unique to the second length and the direction associated with the second action’s transverse portion ([0035], particularly, "Gesture processor 310 then determines whether the cohesive data representation is stored in behavior repository 330 as a custom gesture with an associated behavior. Gesture processor 310 also communicates with personality adapter 320 to determine the appropriate operation based on the associated behavior, current application, and/or current application context. In an embodiment, the custom gesture may appear on touchscreen 155 if 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of iOS7 and Schrock with Sundararajan order to provide a system that provides a broader variety of touch screen operations to users.

Claims 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schrock in view iOS7, Sundararajan, and Simpson (US Pub. No. 2004/0088359).

As to claim 35, Schrock discloses a non-transitory computer-readable medium including one or more sequences of instruction that, when executed by one or more processors, cause the one or more processors to perform operation comprising (Abstract): 
Detecting a gesture input corresponding to an action to be performed on at least one message for a user, wherein the gesture input includes a hold portion and a transverse portion (Abstract and [0091]; “a drag” reading on “a gesture input”); 
analyzing the gesture input to identify the action to be performed on the at least one message, wherein the action to be performed is identified based on a length and a direction associated with the transverse portion ([0091]).
However, Schrock does not explicitly disclose displaying, based on the analyzing, one or more selectable options related to the action, the one or more selectable options unique to the length and the direction associated with the action’s transverse portion. 
But, iOS7 discloses displaying based on the analyzing, one or more selectable options related to the action, the one or more selectable options unique to the length and the direction 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of iOS7 and Schrock in order to provide a system that provides greater flexibility and control to users.
However, the combination of Schrock and iOS7 does not explicitly disclose detecting by a second gesture input in the direction, the second gesture input corresponding to a second action to be performed on a second message for the user, wherein the second gesture input comprises a second hold portion and a second transverse portion;
analyzing the second gesture input to identify the second action to be performed on the second message, wherein the second action to be performed is identified based on a second length and the direction associated with the second transverse portion; and
displaying based on the analyzing, one or more second selectable options related to the second action, the one or more second selectable options unique to the second length and the direction associated with the second action’s transverse portion.
That is, the combination of Schrock and iOS7 suggests a single gesture input with a unique length and direction to bring up menu, not a second gesture input with a second length to bring up second selectable options.
But, Sundararajan discloses detecting by a second gesture input in the direction, the second gesture input corresponding to a second action to be performed on a second message 
analyzing the second gesture input to identify the second action to be performed on the second message, wherein the second action to be performed is identified based on a second length and the direction associated with the second transverse portion ([0045], custom gestures can be created (i.e. “first” and “second” inputs) that have differing lengths and directions; see [0031], particularly, “Touchscreen device driver 210 translates raw inputs related to a user interaction with the touchscreen (e.g. location of the touch interaction, number of simultaneous touch points, touch pressure, and such) into a raw data stream that may be interpreted by core module 220.”; further, [0034] gives various examples of customs gestures); and
displaying, based on the analyzing, one or more second selectable options related to the second action, the one or more second selectable options unique to the second length and the direction associated with the second action’s transverse portion ([0035], particularly, "Gesture processor 310 then determines whether the cohesive data representation is stored in behavior repository 330 as a custom gesture with an associated behavior. Gesture processor 310 also 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of iOS7 and Schrock with Sundararajan order to provide a system that provides a broader variety of touch screen operations to users.
However the combination of Schrock, iOS7, and Sundararajan does not explicitly disclose sending the data indicating the selection associated with the at least one message to a computing system of a message management service, to define a rule based on the selection indicated by the data and based on the action, wherein the rule indicates a new action to be performed on future messages satisfying the rule.
But, Simpson discloses sending data indicating a selection associated with at least one message to a computing system of a message management service, to define a rule based on the selection indicated by the data and based on an action, wherein the rule indicates a new action to be performed on future messages satisfying the rule ([0065]-[0066], rules are defined and then suggested for approval to users based upon actions and selections of users).
Therefore it would have been obvious to one of ordinary skill prior to the effective filing date of the application in the art prior to the effective filing date of the application to combine the teachings of iOS7, Schrock, and Sundararajan with Simpson in order to provide a system that does not require user intervention for every message thereby allowing users to attend to other tasks.



As to claims 28 and 42, they are rejected by a similar rationale to that set forth in claim 35’s rejection.

As to claims 22, 29, and 36, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose receive a third message; determine that the third message is associated with the rule; and apply an action associated with the rule to the third message (Simpson, [0065]-[0066]).
 
As to claims 23, 30, and 37, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose the action includes at least one of archiving, moving, or deleting the third message (Schrock, [0118]).
 
As to claims 24, 31, and 38, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose identifying a first set of actions associated with the transverse portion; and identifying a second set of actions associated with the hold portion based on the first set of actions (Schrock, [0091], “a drag” and “a flick”; [0118] further discloses a long press and Sundararajan, [0045]).

As to claims 25, 32, and 39, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose the second set of actions includes creating a second rule based on the first set of actions (Simpson, [0065]-[0066]). 
  
As to claims 26, 33, and 40, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose determining a length and direction associated with the transverse portion; and identifying the first set of actions based on the length and the direction (Schrock, [0091], “a drag” and “a flick” Sundararajan, [0045]).

As to claims 27, 34, and 41, the teachings of Schrock, iOS7, and Sundararajan as combined for the same reasons as set forth in claim 21’s rejection further disclose determining a time associated with the hold portion; comparing the time associated with the hold portion to a threshold value (Schrock, [0091], “a drag” and “a flick”; [0118] further discloses a long press; and Sundararajan, [0045]); and selecting the action to be performed from the first set of actions where the time is less than the threshold value and selecting the action to be performed from the second set of actions where the time is greater than the threshold value (Schrock, [0091], “a drag” and “a flick” and Sundararajan, [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452